DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, claims 1-4 and 8-20, in the reply filed on August 22, 2022 is acknowledged. The traversal is on the ground(s) that examining claims 1-20 together does not provide a distinction to result in an undue burden on the Examiner. This is not found persuasive because examining two distinct and separated inventions imposes serious burden on the examiner due to the uniqueness of each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 22, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 11, 2022 and July 7, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “57b” has been used to designate both "flexible circuit board" and "second contact electrode"; reference character “41e” has been used to designate both "edge" and "mounting surface". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "48" and "480" have both been used to designate "rear surface".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "480 ([0145]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 and 8-13 are objected to because of the following informalities: a comma should be inserted after "module" (claim 1, line 1) and after "apparatus" (claim 20, line 1); a space should be inserted between "transistor" and "(TFT)" (claim 13, line 3); "a" should be inserted before "light" (claims 13 (line 4) and 20 (line 9)); "an" should be inserted before "opposite" (claim 13, line 7); a colon should be inserted after "comprises" (claim 15, line 2); "the first LED" should read "the first inorganic LED" (claim 19, line 2) and "the micro …" should read "the plurality of micro …" (clam 20, line 11).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "each of the plurality of inorganic LEDs includes a pair of electrodes electrically connected to a thin film transistor (TFT) layer formed on the mounting surface", as recited in claim 13, is unclear as to which element formed on the mounting surface applicant refers.
The claimed limitation of "a light emitting surface configured to emit light in a first direction opposite to a second direction that extends from the plurality of inorganic LEDs to the mounting surface of the substrate", as recited in claim 13, is unclear as to which elment extends from the plurlaity of inorganic LEDs to the mounting surface of the substrate applicant refers.
Claim 13 recites the limitation "the other side" in 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 failing to particularly point out and distinctly define the metes and bounds of the subject matter because it is unclear what is the preamble of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 12 and 14-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2018/0190631).
As for claims 1 and 14, Kim et al. show in Figs. 1, 2, 11, 12, 18, 20, 21 and related text a display apparatus comprising a display module array in which a plurality of display modules 500-1/500-2/500-3/500-4 are arranged in a M X N matrix ([0232]-[0233], [0253]), 
wherein M and N are natural numbers, and 
wherein each of the plurality of display modules comprises: 
     a substrate 100 including a mounting surface on which a plurality of inorganic light emitting diodes (LEDs) 130 are mounted, a side surface, and a chamfer portion formed between the mounting surface and the side surface; 
a molding 170 provided to cover the plurality of inorganic LEDs, the mounting surface, the side surface, and the chamfer portion; and 
a cover BM/CFL/190 disposed on a front surface of the molding, wherein the cover is provided to extend to an area outside the mounting surface, and the molding is provided to be bonded to a lower surface of a region of the cover that corresponds to the area outside the mounting surface and at least a portion of the side surface (Fig. 18). 
As for claims 2 and 16, Kim et al. show the mounting surface comprises four edges, and one of the four edges corresponds to the side surface, and the molding is provided to cover the four edges of the mounting surface (Figs. 11 and 18).

As for claim 3, Kim et al. show a printed circuit board (PCB) 60 configured to electrically control the plurality of inorganic LEDs, 
wherein the PCB is arranged on a rear surface of the substrate that is disposed to be opposite to the mounting surface, and 
the molding is provided to surround the mounting surface, the chamfer portion, and the side surface (Fig. 18).

As for claim 4, Kim et al. show the molding has a first surface area larger than a second surface area of the mounting surface of the substrate, and the cover has a third surface area equal to or larger than the first surface area of the molding (Fig. 18). 

As for claim 8, Kim et al. show the cover comprises: 
a first layer 190, and 
a second layer CFL that is stacked on the first layer and faces a rear side of the first layer in the first direction (Fig. 18).

As for claim 9, Kim et al. show the first layer comprises at least one of an anti-glare layer provided to diffusely reflect an incident light or an anti-reflect layer provided to change a reflection direction of the incident light ([0214]).

As for claim 10, Kim et al. show the second layer comprises a material that lowers transmission of an incident light that is incident on the second layer and then is transmitted through the second layer ([0212], lines 6-10). 

As for claim 12, Kim et al. show a black matrix 110 arranged between the plurality of inorganic LEDs (Fig. 18; [0152]). 

As for claim 15, Kim et al. show each of the plurality of display modules further comprises a printed circuit board (PCB) 60 provided to drive the plurality of inorganic LEDs and disposed at a side opposite to the mounting surface, and 
a wiring 30 connecting the plurality of inorganic LEDs to the PCB and extending along the side surface, 
wherein the molding is provided to cover the wiring extending on the side surface (Figs. 18 and 21). 

As for claim 17, Kim et al. show the molding comprises a first region that is disposed to correspond to the area outside the mounting surface and a second region disposed on the mounting surface, and 
the cover comprises a first region disposed to correspond to the first region of the molding and a second region disposed to correspond to the second region of the molding (Figs. 18 and 22). 

As for claim 18, Kim et al. show the plurality of display modules comprises a first display module 500-1 and a second display module 500-2 arranged adjacent to the first display module, 
the plurality of inorganic LEDs of the first display module comprise a first inorganic LED adjacent to the second display module and a second inorganic LED adjacent to the first inorganic LED, 
the plurality of inorganic LEDs of the second display module comprise a third inorganic LED adjacent to the first display module and a fourth inorganic LED adjacent to the third inorganic LED, 
an interval between the first inorganic LED and the second inorganic LED corresponds to an interval between the first inorganic LED and the third inorganic LED (Fig. 21).

As for claim 19, a sum of a length between an end portion of the substrate of the first display module and the first LED in a direction toward the second display module and a length of the first region of the molding in the direction toward the second display module corresponds to half of the interval between the first inorganic LED and the second inorganic LED (Fig. 21).

As for claim 20, Kim et al. show in Figs. 1, 2, 11, 12, 18 and related text a display apparatus comprising: 
a front cover 190 configured to protect the display apparatus from external force; 
a substrate 100 disposed to be opposite to the front cover; 
a thin film transistor (TFT) layer T2 (PC) disposed on the substrate, and between the substrate and the front cover; 
a plurality of micro inorganic light emitting diodes (LEDs) 150 disposed on the TFT layer (Fig. 12), each of the plurality of micro inorganic LEDs comprising: 
     at least one electrode E1 that is connected to the TFT layer; and 
     a light emitting surface configured to emit light in a direction toward the front cover; and 
a molding 170 disposed between the substrate and the front cover, to cover the micro inorganic LEDs and the substrate (Fig. 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0190631) in view of Hisakado et al. (2012/0092595).
Kim et al. disclosed substantially the entire claimed invention, as applied to claim 10 above, except the second layer comprises a circular polarization layer.
Hisakado et al. teach in Fig. 1 and related text the second layer 40 comprises a circular polarization layer ([0238]-[0239]).
Kim et al. and Hisakado et al. are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. with the specified feature(s) of Hisakado et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second layer comprising a circular polarization layer, as taught by Hisakado et al., in Kim et al.'s device, in order to reduce ambient light reflections from metal structures in display and improve device ambient contrast ratio.


Claim(s) 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0190631) in view of Li et al. (2019/0019928).
Kim et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including each of the plurality of inorganic LEDs includes a pair of electrodes E1/E2 electrically connected to a thin film transistor (TFT) layer T2(PC) formed on the mounting surface and disposed at one side of the pair of electrodes to face the mounting surface, a light emitting surface configured to emit light in a first direction opposite to a second direction that extends from the plurality of inorganic LEDs to the mounting surface of the substrate, and a bottom surface formed at a side opposite to the light emitting surface.
Kim et al. do not disclose the light emitting surface disposed at the other side of the pair of electrodes which is opposite side of the one side of the pair of electrodes and the pair of electrodes are arranged on the bottom surface. 
Li et al. teach in Figs. 12A-12B and related text the light emitting surface disposed at the other side of the pair of electrodes 120a/130a which is opposite side of the one side of the pair of electrodes; and 
the pair of electrodes are arranged on the bottom surface.
Kim et al. and Li et al. are analogous art because they are directed to a display device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. with the specified feature(s) of Li et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to dispose the light emitting surface at the other side of the pair of electrodes which is opposite side of the one side of the pair of electrodes and arrange the pair of electrodes on the bottom surface, as taught by Li et al., in Kim et al.'s device, in order to utilize the total chip area to make the I/O connections, and increases productivity and simplifies the manufacturing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811